Citation Nr: 1410854	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-05 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, Muskogee Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the 180-day time period to submit a request of waiver of the recovery of the overpayment for a VA educational assistance benefits totaling $3,000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1990 to April 1991; April 1991 to December 2003; from December 2003 to January 2005; and January 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination by the Committee on Waivers and Compromises (CWC) at the Muskogee Education Center located in the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  On October 3, 2009, VA made a $3,000 advanced payment of VA educational assistance benefits to the Veteran under Chapter 33. 

2. The Veteran did not use the advanced payment within the requisite time period stipulated in his agreement with VA, thus creating the overpayment.  

3.  On February 22, 2010, the Debt Management Center (DMC) first notified the Veteran at his last known address of record, that an overpayment in the amount of $3,000 had been created with an attached Notice of Rights and Responsibilities indicating that the Veteran had 180 days from the date of notice to request a waiver of recovery of the overpayment.  

4.  On October 5, 2010, 45 days after the 180-day time period, the Veteran submitted a request for waiver of recovery of the overpayment. 

5.  On October 8, 2010, the CWC denied the Veteran's waiver due to the untimeliness.  

6.  The Veteran has not presented evidence of any delay in the  actual receipt of the overpayment notice or evidence of diminished capacity due to mental illness.  
CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment is untimely and an extension of the 180-day time period is not warranted.  38 U.S.C.A. § 5302 (West 2002 and Supp. 2012); 38 C.F.R. §§ 1.911, 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran does not challenge the timing of his receipt of DMC's overpayment notice, but rather requests an extension due to medical issues.  In an October 2010 letter, the Veteran asserts that he underwent two medical procedures, the first in October 2009 and the second in August 2010 that "devastated" him and interfered with his ability to submit a timely waiver request.  He also contends that a waiver should be granted due to financial hardship.  He reports that he has high debt and is unable to repay the money.  

Requirements for Timely Filing of Request for Waiver of Recovery

Generally, a request for a waiver of indebtedness must be made within 180 days following the date of an indebtedness notice.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or postal authorities, or as a result of other circumstances beyond the debtor's control, there was a delay in the receipt of the indebtedness notice beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.  

The Board finds an extension is not warranted.  The grant of an extension of time is predicated on the Veteran's actual receipt of the overpayment notice.  See Barger v. Principi, 16 Vet. App. 132 (2002).  The Veteran has failed to show that the overpayment notice was not actually received within a reasonable period after February 22, 2010, the date of his first overpayment notice.  DMC sent the overpayment notice to the Veteran at his last known address of record.  The Board notes that the address of record is the same address used to send the $3,000 advanced educational benefit payment to the Veteran, a payment the Veteran does not contend he did not receive.  Additionally, the Veteran used this address in correspondence with VA including his October 2010 waiver request and subsequent financial status report.  The Veteran did not indicate to VA at any time during the period at issue that he used a different address than of record.  

The record also demonstrates no failings of the U.S. Postal Service or the VA in the actual mailing of the notice that would have caused additional delay.  The overpayment notice was not returned to the VA as undeliverable.  The U.S. Postal Service did not send notice that the notice had to be forwarded to another address.  

The Board finds unconvincing the Veteran's argument that his surgical procedures in October 2009 and August 2010 interfered in the Veteran's receipt of the overpayment notice.   The Veteran specifically contends that these surgeries played a role in delaying his submission of the waiver request, and did not indicate that these procedures interfered with actual receipt of the overpayment notice.  

In this regard, while it is clear surgery would have delayed, to some degree, his waiver request, the reason the Veteran is given so much time to file a waiver request (months) is because such problems are taken into consideration.  The Veteran has simple not provided a basis as to why the surgeries in question would prevent him from filing a timely appeal given the amount of time provided to file such an appeal.  In this regard, it has never been indicated that the Veteran was hospitalized for the vast amount of time during which the 180 period tolled. 

Without probative evidence showing that the February 22, 2010 notice of overpayment letter was not received, or that there was a delay in the receipt of such notice, the Board finds an extension of the 180-day filing period is not warranted. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963.

Although the Veteran failed to meet the requirements for extension under the controlling statute, the Board also examined the applicability of equitable tolling as a means to provide the Veteran a filing extension.  

Equitable Tolling 

It appears that filing deadlines can be equitably tolled where a claimant is able to show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making, or incapable of handling his own affairs or unable to function in society.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).   The burden of proof falls on the claimant, and not on VA, to show that the failure to file an appeal was the direct result of mental illness.  See Claiborne v. Nicholson, 19 Vet. App. 181, 184 (2005).  

The Board finds that the appellant has not submitted competent, credible, or probative evidence showing that his failure to file an appeal was a direct result of a mental illness.  In the representative's informal hearing presentation, the representative indicated that no effort was made by the VA to obtain medical records from the VAMC Northport to determine the severity of the condition.   In this instance, the Board has no duty to obtain those records.  It is up to the Veteran to obtain records to substantiate his claim.  To date, the appellant has not submitted any evidence demonstrating that his psychiatric condition was severe enough to render him incapable of handling his own affairs at the time he received the February 22, 2010 notice of overpayment.  In this regard, and in any event, the Veteran's own statements to the Board would only provide highly probative factual evidence against the claim that he is incapable of handling his own affairs.

Without an adequate basis for an extension, the Board must find the Veteran's overpayment waiver request untimely as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Unfortunately, due to the untimeliness of the Veteran's waiver request, the Board does not reach the Veteran's waiver request on the merits, including his contentions that he is unable to repay the overpayment due to other indebtedness.  The standard of equity and good conscience, which takes such matters into account, comes into play only after a timely request for waiver has been submitted.  38 C.F.R. §§ 1.963, 1.965.  

VA's Duties to Notify and Assist 

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans' Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA and the implementing regulation do not apply to waiver cases.  The statutory right to request waiver of recovery of indebtedness is contained within Chapter 53 of Title 38 of the United States Code with its own notice provisions.  See 38 U.S.C.A. § 5302; see also Lueras v. Principi, 18 Vet. App. 435(2004).

Under those notice provisions governing the waiver of recovery of claims, VA shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedure for submitting the application.  38 U.S.C.A. § 5302(a).  Additionally, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, the reasons for the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his rights and remedies so he may (1) dispute the debt or the amount of the debt; (2) request a waiver; (3) request a hearing; and (4) appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  

The Board finds that VA provided the Veteran adequate notice on February 22, 2010, when the Veteran received the overpayment notice with an attached enclosure to the letter, titled Notice of Rights and Obligations.  A copy of the correspondence is found in the Virtual VA electronic claims file.  Absent clear evidence to the contrary, the Board finds that the document was included with the February 2010 notice.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that government officials are presumed to "have properly discharged their official duties."); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.   The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant in development of his claim is required.  

ORDER

The Veteran's request for a waiver of recovery of an overpayment for VA educational benefits in the amount of $3,000 is untimely and does not warrant and extension.  Therefore, the appeal is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


